M A N D A T E
TO THE COUNTY COURT AT LAW NO. 2 of HIDALGO COUNTY, GREETINGS:

Before our Court of Appeals for the Thirteenth District of Texas, on the 5th day of
February, 2015, the cause upon appeal to revise or reverse your judgment between

Martin Almazan and Irasema Salinas,                                         Appellants,
                                           v.
Deutsche Bank Trust Company                                                   Appellee.
Americas as Trustee for Rali
2007QS3 by and through its servicer-
in-fact, GMAC Mortgage, LLC
CAUSE NO. 13-14-00712-CV                                       (Tr.Ct.No. CL-12-2446-B)

was determined; and therein our said Court made its order in these words:

                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

February 5, 2015.


                                      

WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Thirteenth District of Texas, in this behalf, and in all things have it duly
recognized, obeyed and executed.

WITNESS, the Hon. Rogelio Valdez, Chief Justice of our Court of Appeals, with the seal
thereof affixed, at the City of Edinburg, Texas this 21st day of April, 2015.




                                                Dorian E. Ramirez, CLERK